

117 HR 4776 IH: Equal Opportunity for All Investors Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4776IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. McHenry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Act of 1933 to require certification examinations for accredited investors, and for other purposes.1.Short titleThis Act may be cited as the Equal Opportunity for All Investors Act of 2021.2.Certification examinations for accredited investors(a)Examination requiredSection 2(a)(15) of the Securities Act of 1933 (15 U.S.C. 77b(a)(15)) is amended—(1)by redesignating subparagraphs (i) and (ii) as subparagraphs (A) and (B), respectively;(2)in subparagraph (A), as so redesignated, by striking adviser; or and inserting adviser;;(3)in subparagraph (B), as so redesignated, by striking the period at the end and inserting ; or; and(4)by adding at the end the following:(C)any individual who is certified as an accredited investor through an examination established by the Commission that—(i)ensures that an individual certified as an accredited investor pursuant to such examination understands and appreciates the risks of investing in private companies;(ii)is designed to ensure that an individual with financial sophistication or training would be unlikely to fail; and(iii)may be administered by a registered national securities association under section 15A of the Securities Exchange Act of 1934 (15 U.S.C. 78o–3). .(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 2 years after the date of the enactment of this Act.